DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0008] of specification of instant application currently states “According to an aspect of the present disclosure, an image processing method is provided, which includes: constructing a three-dimensional face model based on a face object in a two-dimensional image; determining a correspondence between the constructed three-dimensional face model and the face object in the two-dimensional image; and determining, based on the correspondence, an area of interest of a key point in the two-dimensional image using an area of interest near a corresponding key point in the three-dimensional face model, and extracting an image feature from the determined area of interest in the two-dimensional image as an image feature of the key point.”  
The examiner notes that the disclosure describes two different types of key points which are key point associated with the two-dimensional image (recited “an area of interest of a key point in the two-dimensional image”) and key point associated with the three-dimensional face model (recited “an area of interest near a corresponding key point in the three-dimensional face model”).
However, by the disclosure stating “the key point” at last line of the paragraph, it is unclear as to if “the key point” was meant to have antecedence basis on “a key point in the two-dimensional image” or “a corresponding key point in the three-dimensional face model”.
In an effort to properly understand intended scope of the disclosure, the examiner has performed in-depth review of the specification and notes that Paragraphs [0030], [0056], [0062], and [0079] of the specification appear to be most relevant disclosures. 
Paragraph [0030] states “More specifically, the key points of the face object and their features are important information that may be applied to various image processes related to faces…With the method in this embodiment, a correspondence between a face object in the two-dimensional image and a three-dimensional face model is utilized: an area of interest in the three-dimensional face model is determined, and an area of interest in the two-dimensional image is determined accordingly, and then a feature is extracted from this area of interest.”
Paragraph [0056] states “For an area of interest in a two-dimensional image that is determined, for example, in the above manner, an image feature may be extracted from the area of interest in any image feature extraction manner according to the conventional technology, to serve as an image feature of a corresponding key point. For example, the image feature may be extracted using any known feature operator such as Scale Invariant Feature Transform (SIFT) or Local Binary Feature (LBF). As an example, the SIFT feature operator…may be used to extract a feature…from the area of interest of the key points…in the two-dimensional image
Paragraph [0062] states “In a case that it is determined, for each of the key points, whether the key point is visible or not in the two-dimensional image, in the present modified example, projection may be performed for only the area of interest near a key point in the three-dimensional face model that would be visible in the two-dimensional image, and an feature is extracted from the area of interest in the two-dimensional image obtained by projection.”
Paragraph [0079] further states “Next, in the image feature extraction step S305, based on the three-dimensional face model…and the correspondence (the projection parameter…between the three-dimensional face model and the face object in the two-dimensional image determined in this iteration, an area of interest of each key point in the three-dimensional face model…is projected to the two-dimensional image, in a manner similar to that in step S105 shown in Figure 1 (for example, using equation (7)), and the projection result is taken as an area of interest of a corresponding key point in the two-dimensional image (that is, an area of interest of the corresponding key point in the two-dimensional shape…of the face object), and an image feature…is extracted from the area of interest.”
Currently, the Paragraph [0008] stated that “extracting an image feature from the determined area of interest in the two-dimensional image as an image feature of the key point”. This shows clearly that there is further use or utilization of such extracted feature. 
However, while various paragraphs of the specification do disclosure that image feature is extracted from the area of interest in the two-dimensional image, the specification fails to provide further description regarding what recited “the key point” 
Therefore, the examiner is unable to determine proper scope of the disclosure. 
The examiner additionally notes that Paragraphs [0027], [0029], [0051], [0097], [0107], [0116], [0139], [0148], and [0157] of specification of the instant application includes similar informality identified in the Paragraph [0008] and are therefore objected under the same rationale. 
Appropriate corrections are required for the informalities identified above.
Claim Objections
Claims 4, 8-9, 13, 17, and 18 are objected to because of the following informalities.
Regarding claim 4, claim recites the limitations “a three-dimensional face model”, “a correspondence”, “an area of interest”, “an image feature”, “a current increment”, and “a current two-dimensional shape” when claim 1 has also recited limitations “a three-dimensional face model”, “a correspondence”, “an area of interest”, and “an image feature” and claim 3 has also recited limitation “a current increment” and “a current two-dimensional shape”. 
While context of the claim 4 makes it clear that iterative process is performed to repeat each process claimed in claim 1 and 3 which shows that claimed limitations are directed to different entities for each iteration (for example, three-dimensional face model constructed at the claim 4 is different claim three-dimensional face model 
Therefore, claim should be amended to better distinguish “a three-dimensional face model”, “a correspondence”, “an area of interest”, “an image feature”, “a current increment”, and “a current two-dimensional shape” of the claim 4 from “a three-dimensional face model”, “a correspondence”, “an area of interest”, “an image feature”, “a current increment”, and “a current two-dimensional shape” of the claim 1 and 3 (for example, using language such as first, second, third, or respective to better distinguish limitations from each other). 
Regarding claim 8, the claim recites two instances of the limitation “the key point”. However, in light of claim context (in which the independent claim 1 has recited “an area of interest near a corresponding key point in the three-dimensional face model”), the claim should be stating “wherein the area of interest near the corresponding key point in the three-dimensional face model comprises a portion of the three-dimensional face model that is within a sphere centered on the corresponding key point in the three-dimensional face model.” instead to promote better consistency in reciting same limitations. 
Claim 9 includes similar informality identified in the claim 8 (for the limitation “the key point in the three-dimensional face model” in the claim 9) and is therefore objected under the same rationale.

Claim context makes it clear that such limitation is directed to different kind of area of interest and key point (as it is directed to ones with visible characteristics) then the one claimed in the claim 1 (“an area of interest of a key point in the two-dimensional image” of the claim 1). 
Therefore, claim should be amended for the limitation “an area of interest” and “a key point” (such as “[[an]] particular area of interest” and “[[a]] particular key point”) to better distinguish them from the similar limitation in the claim 1.
Claims 13, 17, and 18 are method claims reciting functions that are similar in scope to the functions performed by the device claims 4, 8, and 9 and thus, include similar informalities identified in the claims 4, 8, and 9. Therefore, the claims 13, 17, and 18 are objected under the same rationale. 
The examiner has objected to the claims as scope of the claims is still determinable. Appropriate corrections are required for above identified informalities.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claimed “recording medium” encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. When the broadest reasonable interpretation 
Paragraph [0128] of specification of the instant application states “Moreover, a program product in which machine-readable instruction codes are stored is further provided according to the present disclosure. The instruction codes, when read and executed by a machine, cause the machine to perform the above image processing method according to the embodiment of the present disclosure. Accordingly, the storage medium for carrying the program product is also included in the present disclosure. The storage medium includes, but is not limited to, a magnetic disk, an optical disk, a magnetic optical disk, a semiconductor memory and the like.”
Paragraph [0129]-[0130] states “That is, a storage medium is further provided according to the present disclosure, which stores machine readable instruction codes. The instruction codes, when read and executed by the machine, cause the machine to perform an image processing method. The above storage medium may include, for example, but is not limited to, a magnetic disk, an optical disk, a magnetic optical disk, a semiconductor memory and the like.”
Paragraph [0136] further states “These machine-readable storage mediums include, but is not limited to, various memories and storage units; semiconductor devices; disk units such as optical disks, magnetic disks, and magneto-optical disks; as well as other media
Even though specification of the instant application mentions list of certain examples of “storage medium”/“machine-readable storage medium” which can be non-transitory type medium (such as memory), specification of the instant application fails to provide specific definition of particular medium explicitly excluding transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave. The examiner further notes that there is no specific definition of “recording medium” provided.
Therefore, currently claimed “recording medium” of the claim 19 in view of the specification covers both transitory and non-transitory embodiments.
A claim drawn to such a computer readable type medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation “non-transitory” to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim currently recites the limitation “the key point” at last line of the claim 1. The claim 1 currently states “An information processing device, comprising: a processor configured to: construct a three-dimensional face model based on a face object in a two-dimensional image; determine a correspondence between the constructed three-dimensional face model and the face object in the two-dimensional image; and determine, based on the correspondence, an area of interest of a key point in the two-dimensional image using an area of interest near a corresponding key point in the three-dimensional face model, and extract an image feature from the determined area of interest in the two-dimensional image as an image feature of the key point.”
As similarly presented at the specification section above, currently there are two different types of key points claimed which are key point associated with the two-dimensional image (claimed “an area of interest of a key point in the two-dimensional image”) and key point associated with the three-dimensional face model (claimed “an area of interest near a corresponding key point in the three-dimensional face model”).
The claim currently causes confusion by reciting “the key point” as it is unclear to if claimed “the key point” was meant to have antecedence basis on “a key point in the two-dimensional image” or “a corresponding key point in the three-dimensional face model”.
For the purpose of examination, the examiner has made an attempt to understand proper intended scope of the claim limitation by performing in-depth review and analyses of the specification and notes that Paragraphs [0030], [0056], [0062], and [0079] of the specification appear to be most relevant disclosures. 
Paragraph [0030] states “More specifically, the key points of the face object and their features are important information that may be applied to various image processes related to faces…With the method in this embodiment, a correspondence between a face object in the two-dimensional image and a three-dimensional face model is utilized: an area of interest in the three-dimensional face model is determined, and an area of interest in the two-dimensional image is determined accordingly, and then a feature is extracted from this area of interest.”
Paragraph [0056] states “For an area of interest in a two-dimensional image that is determined, for example, in the above manner, an image feature may be extracted from the area of interest in any image feature extraction manner according to the conventional technology, to serve as an image feature of a corresponding key point. For example, the image feature may be extracted using any known feature operator such as Scale Invariant Feature Transform (SIFT) or Local Binary Feature (LBF). As an example, the SIFT feature operator…may be used to extract a feature…from the area of interest of the key points…in the two-dimensional image.”
Paragraph [0062] states “In a case that it is determined, for each of the key points, whether the key point is visible or not in the two-dimensional image, in the present modified example, projection may be performed for only the area of interest near a key point in the three-dimensional face model that would be visible in the two-dimensional image, and an feature is extracted from the area of interest in the two-dimensional image obtained by projection.”
Paragraph [0079] further states “Next, in the image feature extraction step S305, based on the three-dimensional face model…and the correspondence (the projection an image feature…is extracted from the area of interest.”
Currently, the claim clearly recites “extracting an image feature from the determined area of interest in the two-dimensional image as an image feature of the key point”. This clearly shows that there is further use or utilization of such extracted feature.
However, while various paragraphs of the specification do disclosure that image feature is extracted from the area of interest in the two-dimensional image, the specification fails to provide further description regarding what claimed “the key point” exactly is or further use/utilization of claimed extracted image feature (for example, particular step or process that comes after the extraction involving the extracted image feature from the determined area of interest in the two-dimensional image) that can help determining intended scope of the claim. 
Therefore the examiner is unable to determine proper scope of the claim and thus, is unable to perform appropriate prior art search. 
As an additional note, the examiner notes that amending the independent claim 1 to overcome the rejection (for example by amending the last line of the claim 1 to state 
As noted by the examiner above, the specification fails to provide any further disclosure/description regarding what claimed “the key point” is or further use/utilization of claimed extracted image feature. If the claim 1 is to be amended, the examiner notes that the claim should be amended in a way without introducing any new matter. I
If the applicant believes that the specification already provides sufficient written description regarding the claim limitations at issue, the applicant is advised to state on record and identify such written description in the specification by paragraph number and drawing, if any, in response to this Office action. 
If the specification is to be amended, the specification should be amended in a way without introducing any new matter. 
Claims 10 and 19 are method and medium claims reciting functions that are similar in scope to the functions performed by the device claim 1 and thus, include similar issue identified in the claim1. Therefore, the claims 10 and 19 are rejected under the same rationale. 
Claims 2-9 and 11-18 are rejected as being dependent upon base claims 1 and 10 which are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Kim et al., U.S. Pre-Grant Application Number 2016/0154994, hereinafter Kim, teaches feature of performing facial feature extraction from given two-dimensional image by using facial landmarks and utilizing correspondence between the two-dimensional image and three-dimensional facial model and projection technique. (Kim Figure 2, 4-8,  and Specification Paragraph [0054]: “in operation 210, the face registering apparatus extracts facial landmarks from a plurality of 2D face images to be used for registering a face.”; Paragraph [0057]: “In operation 220, the face registering apparatus changes a prestored 3D facial model to an individualized 3D facial model based on the facial landmarks extracted from the 2D face images.”; Paragraph [0059]: “In operation 230, the face registering apparatus matches the individualized 3D facial model to a current 2D face image of the 2D face images.”; Paragraph [0060]: “In operation 240, the face registering apparatus extracts an image feature of the current 2D face image from regions to which 3D feature points of the individualized 3D facial model are projected.”)
Hwang et al., U.S. Pre-Grant Application Number 2016/0148425, hereinafter Hwang, teaches feature of utilizing correspondence between two-dimensional image and three-dimensional morphable model in rendering three-dimensional model that is consistent with provided two-dimensional image where projection step is involved. (Hwang Figure 2-4 and Abstract: “A method of generating a three-dimensional (3D) face model includes extracting feature points of a face from input images comprising a first face image and a second face image; deforming a generic 3D face model to a personalized 3D face model based on the feature points; projecting the personalized 3D face model to each of the first face image and the second face image; and refining the personalized 3D face model based on a difference in texture patterns between the first face image to which the personalized 3D face model is projected and the second face image to which the personalized 3D face model is projected.”; Specification Paragraph [0049]: “The personalized 3D face model generating apparatus 100 may project the personalized 3D face model to each of the face images and may determine a correspondence point between the face images using the personalized 3D face model.”)
Choi et al., U.S. Pre-Grant Application Number 2012/0113106, hereinafter Choi, teaches feature of creating three-dimensional avatar by utilizing two-dimensional input image and extracted facial features and further utilizing machine learning in performing facial feature extraction. (Choi Figure 1, 9-10, and Specification Paragraph [0039]: “In case of the input photo as shown in FIG. 3A, that is, the input photo previously corrected by the data processing unit 100, features of eyes, a nose, lips, the line of a jaw, and the like as shown in FIG. 3B are extracted through the machine learning module of the automatic feature recognition unit 111. In order to increase the accuracy of the extracted features, detailed features for a desired portion in the extracted features may be corrected through an interface provided by the user designation feature recognition unit 112 or the composite feature recognition unit 113.”; Paragraph [0046]: “The 3D avatar generation unit 140 generates a 3D face mesh resembling the face photo based on feature information extracted from a face portion on the input photo, and generates a 3D avatar image exaggerated or beautified using an input exaggeration or beautification-processed photo depending on a user's setting.”; Paragraph [0067]: “As shown in FIG. 9, finally, a 3D avatar image 930 reflecting the input photo is conveniently generated by using a 3D face model 910 generated by modifying the standard 3D face model input based on the features in the face photo and an automatically generated texture 920.”)
Blanz, Volker, and Thomas Vetter. "Face recognition based on fitting a 3d morphable model." IEEE Transactions on pattern analysis and machine intelligence 25.9 (2003): 1063-1074, hereinafter Blanz, teaches feature of utilizing correspondence between two-dimensional image and three-dimensional morphable model in rendering three-dimensional model that is consistent with provided two-dimensional image where projection step is involved. (Blanz Figure 1-9 and Section 4 3rd Paragraph: “For initialization, the system currently requires image coordinates of about seven facial feature points, such as the corners of the eyes or the tip of the nose (Fig. 6)…During the fitting procedure, the algorithm determines potential contour points of the 3D model based on the angle between surface normal and viewing direction and selects the closest contour point of the model as kj in each iteration.”; Section 4.1.1 2nd Paragraph: “A perspective projection then maps vertex k to image plane coordinates px;k; py;k:”)
Zhang, Lei, Sen Wang, and Dimitris Samaras. "Face synthesis and recognition from a single image under arbitrary unknown lighting using a spherical harmonic basis morphable model." 2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition (CVPR'05). Vol. 2. IEEE, 2005, hereinafter Zhang, teaches feature of utilizing correspondence between two-dimensional image and three-dimensional (Zhang Figure 1 description: “Fitting SHBMM to images: In each row, the first image is the input image followed by initial fitting and recovered spherical harmonic basis. The last image is the rendered image using the recovered parameters. In the first row, red points are hand-picked major features, green points are the corresponding features and the points lying in the white line are secondary features.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SAE WON YOON/Primary Examiner, Art Unit 2612